GRAVES, Presiding Judge.
Relator sued out a writ of habeas corpus before District Judge A. C. Winborn, alleging therein that he was illegally confined and deprived of his liberty by the sheriff of Harris County, Texas. On the hearing thereof, it was shown that the Governor of the state of New York had issued his request to the Governor of the state of Texas, stating therein that the relator had fled from the state of New York where he was charged with the crimes of grand larceny, etc., and was present in the state of Texas at such time, and requesting his apprehension.
In answer to such request, the Governor of the state of Texas issued his warrant of arrest for the relator, and he was found to be in the custody of the sheriff of Harris County thereunder at the time of this hearing.
There is no brief filed herein by the relator, but the state contends that the affidavit accompanying the request for the extradition of the relator shows that a violation of the law had occurred in the state of New York and that the relator was the person who had committed such violation. The warrant of the Governor of the State of Texas recites therein that the relator “stands charged by INDICTMENT before the proper authorities.” Again, in the same paragraph of such warrant it is stated that “said demand is accompanied by copy of said AFFIDAVIT duly certified as authentic by the Governor of said state.” We think that the words “indictment” and “affidavit” are used in the same sense herein. The request for the extradition signed by the Governor of the State of New York states that the relator stands charged in that state for the crimes of grand larceny in the first degree, forgery in the second degree, and uttering a forged instrument, which are certified to be crimes under the laws of that state.
*459We see no reason why the relator should not be held to answer the charges in said state. Therefore, his request for discharge hereunder is denied, and the judgment will be affirmed.